876 F.2d 103
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael DAMIEN, Plaintiff-Appellant,v.Tony YOUNG, Mr. Winslow, John Source, Mr. Fleming,Defendants-Appellees.
No. 88-6267.
United States Court of Appeals, Sixth Circuit.
June 9, 1989.

Before KENNEDY, NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff Damien filed a civil rights action under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), in which he alleged that the defendants interfered with certain first and fourteenth amendment rights during his incarceration at the Federal Correctional Institution, Memphis, Tennessee.  The district court permanently enjoined the defendants from violating the prison mail policies in question.  This ruling was not the subject of an appeal.  The district court also dismissed the remainder of plaintiff's claims.  The dismissal decision is before the court in the instant appeal.  The parties have briefed the issues, plaintiff proceeding pro se.  Plaintiff, in addition, filed motions for the appointment of appellate counsel and for the preparation of district court hearing transcripts at government expense.


3
Upon consideration, we agree with the district court's entire disposition of the case.  We find ample support in the record for the conclusion that the disciplinary proceedings complained of were supported by the constitutionally mandated quantum of evidence under Superintendent, Mass.  Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985).  We also find plaintiff failed to demonstrate any actual injury in support of his claim for monetary damages for mail interference.


4
Accordingly, the motions are denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.